Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3, 5, 6, 8, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. 2005/0003148 A1 (“Myles”) in view of U.S. 2014/0283472 A1 (“Moore”) as evidenced by U.S. 2015/0050476 A1 (“Zheng”).
Considering claims 1 and 8, Myles discloses a structural panel having a glass outer panel bonded to an aluminum honeycomb core, wherein the aluminum honeycomb core is sandwiched between skin layers (Myles abs.).  The glass outer panel reads on the claimed planar glass, and the aluminum honeycomb core reads on the claimed cell core.  fiberglass cloth pre-impregnated with a resin (id. ¶ 0022 and 0055, and Fig. 2), wherein the prepreg skin layer more distal to the glass outer panel reads on the claimed further layer made of a fabric.  It is hereby noted that cloth, as well understood by person having ordinary skill in the art, refers to a fibrous material produced by weaving, felting, or knitting fibers (see Zheng).  This means that any cloth is necessarily a fabric.  However, if this were not to be deemed the case (which is not conceded), on the account that person having ordinary skill in the art would understand glass cloth to be made by any of the three aforementioned methods, choosing to produce the glass cloth either weaving or knitting would be deemed obvious, especially in view of the fact that Myles recognizes that a cloth can be made by weaving (Myles ¶ 0071).  Furthermore, as Applicant does not specify an actual threshold for the lower limit of “high modulus of elasticity”, this limitation is interpreted broadly.  As such, glass fibers, which are known to have modulus of elasticity of 65 GPa or greater (if not higher at values exceeding 85 GPa), is deemed to be a material exhibiting high modulus of elasticity.  Myles differs from the claimed invention, as it does not disclose a honeycomb having cells filled with a hardened or solidified polymer.
Moore teaches a filled honeycomb having a structured core and resin material embedded within the cells of the structured core and encasing the structured core (Moore ¶ 0014 and 0093-0095; Figs. 4A and 4B), wherein the resin material may fill all of the space inside the cells of the structured core (id. ¶ 0035).  Moore teaches that subsequent to the filling, the resin material may be cured and hardened (id. ¶ 0109).  The teachings the resin material extend through the thickness of the structured core and covers a top and bottom surfaces of the structured core. 
Both Myles and Moore are analogous, as each is directed to honeycomb structures (field of endeavor of the instant application).  Furthermore, person having ordinary skill in the art has reasonable expectation of success that the teachings of Moore could be applied to Myles, given that each reference is directed to honeycombs.  In particular, Myles discloses that thermosetting epoxy material that constitute the resin phase of the fiber reinforced skin layer is cured to effect the bonding of the skin layers to the aluminum honeycomb core (Myles ¶ 0022), and it is noted that epoxy is also used by Moore for filling the honeycomb taught therein (Moore ¶ 0083).  It would have been obvious to one of ordinary skill in the art, at the effective filing date of the invention, to have used a resin-infused honeycomb for the honeycomb core in Myles, as Moore teaches that resin-infused and -encased honeycombs exhibits improved resistance to delamination (by creating mechanical interlocking), as compared to bonded honeycombs wherein resins sheets are joined to only the opposing surfaces of a honeycomb via adhesive but wherein no additional physical connection is present (Moore ¶ 0008, 0013, and 0098).  Myles as modified by Moore renders obvious claims 1 and 8.
Considering claim 2, adhesive layer 22 (Myles ¶ 0062) reads on the claimed connecting layer.
Considering claim 3, Myles discloses that a decorative design may be included (id.
Considering claim 5, as the connecting layer is made of adhesive, it comprises an adhesive.
Considering claim 6, Fig. 11 of Myles show a sections of the honeycomb core without any cells, wherein such section is instead provided to allow attachment of the panel to other objects.  Such a section, at least before placement of other materials, is a through opening, and it is clear that such a section has an area greater than that of a cell.
Considering claim 9, polymer is a resin.

Claims 1-5, 8, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. 2007/0291384 A1 (“Wang”) view of Moore and as evidenced by Zheng or Wang in view of U.S. 4,124,277 A (“Stang”) and Moore and as evidenced by Zheng.
Considering claim 1, Wang discloses a glass-based reflector having a bent shape, the reflector comprising a cold-bent glass layer 9 laminated to the following layers in the recited order: a first plate/frame 14, a honeycomb spacer 16, and a second plate/frame 14’ (Wang ¶ 0040-0043 and Fig. 8).  A honeycomb inherently has a plurality of cells, thereby reading on the claimed cell core.  Wang further discloses that each plate/frame may contain stiffening fibers (id. ¶ 0042).  Given that Wang expressly discloses that each plate is made of a layer of glass fibers infused with a resin, such a material is deemed to fall broadly into the category of a nonwoven, thereby making it a fabric.  
Alternatively, if this were not deemed to be the case (which is not conceded), it is noted that usage of glass (fiber) cloth infused with a resin material, in particular epoxy, is known in composites e.g. the structure of Fig. 8 of Wang closely resembles that of Fig. 2 of Stang) and intended use (both references are specifically used as mirrors), person having ordinary skill in the art has reasonable expectation of success that teachings from Stang may be used in the reflector of Wang.  It would have been obvious to one of ordinary skill in the art, at the effective filing date of the invention, to have used a glass cloth infused with a resin (and in particular epoxy), for the frame/plate 14 and 14’ of Wang, as Stang teaches that the cloth structure contributes to increased rigidity and dimensional stability, which allows the bent reflector to maintain the bent shape (Stang col. 3 line 34-47).  Furthermore, as Applicant does not specify an actual threshold for the lower limit of “high modulus of elasticity”, this limitation is interpreted broadly.  As such glass fibers, which are known to have modulus of elasticity of 65 GPa or greater (if not higher at values exceeding 85 GPa), is deemed to be a material exhibiting high modulus of elasticity
It is hereby noted that cloth, as well understood by person having ordinary skill in the art, refers to a fibrous material produced by weaving, felting, or knitting fibers (see Zheng).  This means that any cloth is necessarily a fabric.  However, if this were not to be deemed the case (which is not conceded), on the account that person having ordinary skill in the art would understand glass cloth to be made by any of the three aforementioned methods, choosing to produce the glass cloth either weaving or knitting would be deemed obvious.  Wang (or Wang and Stang) differs from the claimed invention, as it does not disclose a honeycomb having cells filled with a hardened or solidified polymer.
Moore teaches a filled honeycomb having a structured core and resin material embedded within the cells of the structured core and encasing the structured core (Moore ¶ 0014 and 0093-0095; Figs. 4A and 4B), wherein the resin material may fill all of the space inside the cells of the structured core (id. ¶ 0035).  Moore teaches that subsequent to the filling, the resin material may be cured and hardened (id. ¶ 0109).  The teachings of Moore is considered to read on the third clause of claim 1, as the resin material extend through the thickness of the structured core and covers a top and bottom surfaces of the structured core (for bonding purposes).
Moore is analogous, as it is directed to honeycomb structures (field of endeavor of the instant application).  Furthermore, person having ordinary skill in the art has reasonable expectation of success that the teachings of Moore could be applied to Wang, given that each reference is directed to honeycombs.  It would have been obvious to one of ordinary skill in the art, at the effective filing date of the invention, to have used a resin-infused honeycomb for the spacer 16 in Wang, as Moore teaches that resin-infused and -encased honeycombs exhibits improved resistance to delamination (by creating 
Considering claim 2, plate 14 shown in Fig. 5 of Wang reads on the claimed connecting layer.
Considering claim 3, “decorative” is a subjective standard, and the reflective metal coating applied to the glass layer of Wang is deemed decorative.
Considering claim 4, the cold-bent glass layer in Wang is shown to be held by the honeycomb spacer.
Considering claim 5, Wang discloses that adhesive may be used to adhere the plate/frame to the cold-bent glass (Wang ¶ 0041).
Considering claim 9, resin is synonymous with polymer (in particular, one that is cured).

Response to Arguments
Applicant’s arguments (pg. 4 ¶ 2+ of response filed on 5 August 2021, henceforth “Response”) with respect to all 35 U.S.C. 112(b) rejections as set forth in the Non-Final Office Action of 15 April 2021 (“NFOA”) have been fully considered and are persuasive.  The all 35 U.S.C. 112(b) rejections as set forth in the Non-Final Office Action of 15 April 2021 have been withdrawn.
Applicant's arguments with respect to all prior art rejections in the NFOA under 35 U.S.C. 103 (pg. 5 ¶ 3+ of Response) have been fully considered, but they are not per se, it is noted that Applicant has not actually alleged what is missing from either line of rejection.  Furthermore, it appears that Applicant is arguing against combination of Wang and Myles (Response pg. 5 ¶ 5), and Examiner notes that this is not a rejection actually made.
Furthermore, it is noted that Myles most certainly teaches the usage of glass cloth (which is considered to mean glass fabric or at least render obvious knitted glass fiber or woven glass fiber), and Applicant has not addressed why this would not read on the claims.  And certainly, the newly instated rejection over Wang, Stang, and Moore would also read on the claims for the same reason.

Concluding Remarks
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frank Vineis can be reached on (571)270-1547.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Z. Jim Yang/Primary Examiner, Art Unit 1781